{¶ 1} The certified conflict is accepted, the judgment of the court of appeals is reversed, and the cause is remanded for resentencing on the authority of State v. Comer, 99 Ohio St.3d 463, 2003-Ohio-4165, 793 N.E.2d 473.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer and O’Donnell, JJ., concur.
O’Connor, J., concurs in judgment based only on stare decisis.
Lundberg Stratton, J., dissents for the reasons stated in Judge Grady’s dissenting opinion in State v. Comer, 99 Ohio St.3d 463, 2003-Ohio-4165, 793 N.E.2d 473.